818 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin Steve FONVILLE, Plaintiff--Appellant,v.James F. HOLLOWAY, Superintendent;  Carl Handy, Sergeant;State of North Carolina, Defendants--Appellees.
No. 87-6513.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1987.Decided April 29, 1987.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Woodrow Wilson Jones, District Judge.  (C/A No. 86-120-ST-C)
Before ERVIN, WILKINSON, and WILKINS, Circuit Judges.
Franklin Steve Fonville, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General;  Lacy H. Thornburg, for appellees.
PER CURIAM:


1
A review of the record and the district ourt's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Fonville v. Holloway, C/A No. 86-120-ST-C (W.D.N.C., Dec. 15, 1986).


2
AFFIRMED.